        Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF LOUISIANA


     CYNTHIA STERNBERG                                        CIVIL ACTION


     VERSUS                                                   NO. 19-2247


     LOUIS BROTHERS, ET AL.                                   SECTION: “G”(3)



                                       ORDER AND REASONS

      Before the Court is Defendant Louis Brothers’ (“Defendant”) “Motion to Extend Certain

Deadlines.” 1 In the motion, Defendant requests that the Court continue all discovery and pretrial

deadlines. 2 In support of the motion, Defendant asserts that pending discovery issues and COVID-

19 delays have resulted in his inability to properly prepare a defense. 3 Plaintiff Cynthia Sternberg

(“Plaintiff”) has not filed an opposition to the motion. Considering the motion, the memorandum

in support, the record, and the applicable law, the Court grants the motion.

                                           I. Background

A.    Factual Background

      This case arises out of a private contract dispute. 4 On March 1, 2019, Plaintiff filed a

Complaint in this Court.5 In the Complaint, Plaintiff alleges that she “leased from Brothers” a




       1
           Rec. Doc. 32.

       2
           Id.

       3
           Rec. Doc. 32-1 at 2.

       4
           Rec. Doc. 1.

       5
           Id.


                                                 1
        Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 2 of 6




residential property in Madisonville, Louisiana. 6 Plaintiff further alleges that “[d]espite accepting

full market rent for the property, Brothers never delivered full use of the premises.” 7 Additionally,

Plaintiff claims that Brothers “availed himself of full access of the premises,” “disposed of

petitioner’s personal property,” and “filed eviction proceedings [] knowing that petitioner would

not receive notice or service.” 8 Plaintiff seeks damages for “breach of contract, intentional

infliction of emotional distress, general infliction of emotional distress for trespass, invasion of

privacy and any and all available remedies under the law and in equity.” 9

B.    Procedural Background

      On March 11, 2019, Plaintiff filed a Complaint against Defendant in this Court. 10 On July

2, 2019, Defendant filed an Answer to the Complaint. 11 On October 15, 2019, Defendant filed an

Amended Answer and Counterclaim against Plaintiff. 12

      On August 27, 2019, the Court issued a scheduling order setting this case for trial on August

17, 2020. 13 The scheduling order specified that “all discovery shall be completed no later than

June 18, 2020.” 14 The scheduling order further specified that “[a]ll non-evidentiary pretrial

motions shall be filed and served in sufficient time to permit hearing thereon no later than July 1,


       6
           Id. at 1–2.

       7
           Id. at 2.

       8
           Id. at 1–2.

       9
           Id. at 2.

       10
            Id.

       11
            Rec. Doc. 7.

       12
            Rec. Doc. 20.

       13
            Rec. Doc. 12 at 4.

       14
            Id.


                                                  2
        Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 3 of 6




2020.” 15

      On June 26, 2020, Chief Judge Nannette Jolivette Brown issued General Order 20-9 for the

United States District Court for the Eastern District of Louisiana. In light of the COVID-19

pandemic, General Order 20-9 suspended all jury trials, including the August 17, 2020, jury trial

in this case, until after October 5, 2020. 16 Accordingly, on August 4, 2020, the Court issued a

second scheduling order setting this case for trial on September 27, 2021. 17 Pursuant to General

Order 20-9, only those deadlines tied to the pretrial conference date and trial date—such as the

deadlines to file a joint proposed pretrial order, proposed jury instructions, proposed voir dire,

and pretrial briefing—were continued. 18 The discovery and motions deadlines were not reset. 19

      On July 28, 2020, Defendant filed the instant “Motion to Extend Certain Deadlines,”

requesting that the Court extend the discovery and pre-trial motions deadlines in this case for two

reasons. 20 First, Defendant states that there have been discovery issues in this litigation and a

motion to compel discovery remains pending before the Magistrate Judge. 21 Second, Defendant

states that the COVID-19 pandemic has significantly impacted his ability to take meaningful

discovery in this matter. 22 Defendant avers that he is over 65 years old and is at high risk of




       15
            Id. at 1.

       16
            Rec. Doc. 29.

       17
            Rec. Doc. 38 at 4.

       18
            Rec. Doc. 29.

       19
            Rec. Doc. 38.

       20
            Rec. Doc. 32.

       21
            Rec. Doc. 32-1 at 2.

       22
            Id. at 4.


                                                3
        Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 4 of 6




contracting COVID-19. 23

        Defendant’s “Motion to Extend Certain Deadlines” was set for submission on August 12,

2020. 24 Pursuant to Local Rule 7.5, any opposition to a motion must be filed eight days before

the noticed submission date. Plaintiff has not filed an opposition to the motion, and therefore the

motion is deemed to be unopposed. This Court may grant an unopposed motion as long as the

motion has merit. 25

                                                II. Legal Standard

      Federal Rule of Civil Procedure 16(b)(4) provides that a scheduling order “may be modified

only for good cause and with the judge’s consent.” 26 To demonstrate good cause, the party

seeking to modify the scheduling order has the burden of showing “that the deadlines cannot

reasonably be met despite the diligence of the party needing the extension.” 27 The Fifth Circuit

has enumerated “four relevant factors to consider when determining whether there is good cause

under Rule 16(b)(4).” 28 Those four factors are: “(1) the explanation for the failure to timely

[comply with the scheduling order]; (2) the importance of the [modification]; (3) potential

prejudice in allowing the [modification]; and (4) the availability of a continuance to cure such

prejudice.” 29


        23
             Id.

        24
             Rec. Doc. 32.

        25
             See Braly v. Trail, 254 F.3d 1082 (5th Cir. 2001).

        26
             Fed. R. Civ. P. 16(b)(4).

        27
           Filgueira v. U.S. Bank Nat’l Ass’n, 734 F.3d 420, 422 (5th Cir.2013) (per curiam) (internal quotation
        marks and citation omitted).

        28
             Squyres v. Heico Companies, L.L.C., 782 F.3d 224, 237 (5th Cir. 2015).

        29
          Meaux Surface Protection, Inc. v. Fogleman, 607 F.3d 161, 167 (5th Cir. 2010) (internal quotation marks
        and citation omitted).


                                                           4
         Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 5 of 6




       “When the question for the trial court is a scheduling decision, such as whether a

continuance should be granted, the judgment range is exceedingly wide, for, in handling its

calendar and determining when matters should be considered, the district court must consider not

only the facts of the particular case but also all of the demands on counsel’s time and the court’s

[time].” 30 Simply put, whether to grant or deny a continuance is within the sound discretion of

the trial court. 31

                                                    III. Analysis

       Defendant moves the Court to extend the discovery and pre-trial motions deadlines in this

case for two reasons. 32 The Court will consider each good-cause factor in turn. First, Defendant

sufficiently explains why he could not meet the deadlines for discovery and filing of motions as

set forth in the original scheduling order. Defendant states that Plaintiff refused to appear for her

deposition and failed to supplement discovery, which resulted in Defendant filing a motion to

compel that is currently pending before the Magistrate Judge. 33 Defendant also states that the

COVID-19 pandemic—and the resulting “scheduling issues” and “widespread uncertainty”—

significantly impacted his ability to take meaningful discovery in this case. 34

       Second, the importance of the continuance is apparent. Defendant alleges that due to

pending discovery issues and the COVID-19 pandemic, he has been unable to take Plaintiff’s



        30
          HC Gun & Knife Shows, Inc. v. City of Houston, 201 F.3d 544, 549 (5th Cir. 2000) (quoting Fontenot v.
        Upjohn Co., 780 F.2d 1190, 1193 (5th Cir. 1986)). The Fifth Circuit does not “substitute [its] judgment
        concerning the necessity of a continuance for that of the district court” unless “the complaining party
        demonstrates that it was prejudiced by the denial.” Id. (quoting Fontenot, 780 F.2d at 1194).

        31
             United States v. Alix, 86 F.3d 429, 434 (5th Cir. 1996).

        32
             Rec. Doc. 32.

        33
             Rec. Doc. 32-1 at 2.

        34
             Id. at 2–4.


                                                           5
         Case 2:19-cv-02247-NJB-DMD Document 40 Filed 08/18/20 Page 6 of 6




deposition and prepare a proper defense to the present lawsuit. 35

        Third, neither party has identified a prejudicial effect resulting from a continuance of

discovery and non-evidentiary pretrial motions deadlines. Lastly, due to the COVID-19

pandemic, the trial date has been continued to September 27, 2021, curing any potential prejudice

caused by a continuance of the motions and discovery deadlines. Considering these factors,

Defendant has demonstrated the required good cause under Federal Rule of Civil Procedure

16(b)(4).

                                         IV. Conclusion

        Considering the foregoing reasons,

        IT IS HEREBY ORDERED that Defendant Louis Brothers’ unopposed “Motion to

Extend Certain Deadlines” 36 is GRANTED.

        IT IS FURTHER ORDERED that all discovery shall be completed no later than July 30,

2021.

        IT IS FURTHER ORDERED that all non-evidentiary pretrial motions shall be filed and

served in sufficient time to permit hearing thereon no later than July 28, 2021.
                                      18th day of August, 2020.
        NEW ORLEANS, LOUISIANA, this _______




                                                     _________________________________
                                                     NANNETTE JOLIVETTE BROWN
                                                     CHIEF JUDGE
                                                     UNITED STATES DISTRICT COURT



         35
              Id. at 2.

         36
              Rec. Doc. 32.


                                                6
